Citation Nr: 1703849	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to total disability based on individual unemployability (TDIU) on an extraschedular basis for the period of January 27, 2011 to July 13, 2011.

2. Entitlement to TDIU prior to January 27, 2011, including on an extraschedular basis.

3. Entitlement to TDIU on and after October 26, 2011, including on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and R.M.
ATTORNEY FOR THE BOARD

A. MacDonald, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. 

In an April 2014 decision, the Board granted entitlement to TDIU for the period of July 14, 2011 to October 25, 2011, and remanded the issues on appeal for further development. Specifically, the Board requested the Veteran be provided with an additional VA examination and the issues on appeal be referred to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU. As will be discussed in detail in the remand portion below, all of the Board's requested development was not completed, and additional remand is required. See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to TDIU prior to January 27, 2011 and on and after October 26, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's service-connected disabilities caused him to be unable to secure and follow substantially gainful occupation between January 27, 2011 and July 13, 2011.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on an extraschedular basis have been met from January 27, 2011 to July 13, 2011. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a).

Additionally 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

For the period in question, January 27, 2011 through July 13, 2011, the Veteran was assigned the following ratings for his service-connected disabilities: 30 percent for his mood disorder, 20 percent for his tissue injury, and 10 percent for painful scar of the left chest, for a total combined rating of 50 percent. Therefore, he does not meet the schedular criteria for TDIU during this period. 38 C.F.R. § 4.16(a).

In an April 2014 decision, the Board determined the Veteran's disabilities met the criteria for referral to the Director of VA's Compensation and Pension Service (Director of C&P). In October 2015, the Director of C&P found entitlement to TDIU on an extraschedular basis for the period of January 27, 2011 to July 13, 2011 was not warranted. Because the Director of C&P adjudicated this question, the Board is now permitted to exercise jurisdiction over this issue. Wages v. McDonald, 27 Vet. App. 233 (2015). 

VA regulations provide that all veteans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In this case, the Veteran did not graduate high school, but did receive his GED. He then served in the Navy for four years as an aviation electrician. Following the Navy he did not receive any additional education and trained as a truck driver. He last worked as a truck driver in approximately February 2004. He was not employed in any capacity during the period in question.

Medical records from this period reflect the Veteran experienced both mental and physical impairments as a result of his service-connected disabilities. For example, a January 2011 VA treatment record noted the Veteran's service-connected mood disorder resulted in "extreme moodiness," disorientation, and impaired memory. In an April 2011 letter, the Veteran's therapist opined his service-connected mood disorder resulted in difficulties in motivation, concentration, and fatigue. Therefore, his service-connected mood disorder caused psychiatric impairments which would likely impact his ability to perform substantially gainful occupation.


The evidence also reflects the Veteran's service-connected tissue injury to the left chest resulted in physical impairments during this time period. For example, in several written statements the Veteran and his family members described the pain in his chest was so severe that he could not lift or hold items, including his grandchildren. Medical records from before and after this period suggest the Veteran's pain from his service-connected tissue injury caused "significant problems" (in a September 2004 VA treatment record) and was "debilitating" (in an October 2011 VA treatment record). Furthermore, a VA examiner's opinion from 2015 suggested the Veteran's service-connected left chest and issue injuries, alone, would preclude him from substantially gainful occupation. Therefore, these disabilities caused physical impairments which would impair, or even prevent, the Veteran from working.

Based on the foregoing, the Veteran's service-connected disabilities resulted in both physical and mental impairments during the period in question. The physical impairments, including an inability to lift, would substantially limit his ability to perform any physical labor, and his mental impairments would limit his ability to perform sedentary work in an office environment. Furthermore, the evidence reflects the Veteran was not able to find work during the period on question, and the Veteran has consistently asserted that he has been unable to work due to his service-connected disabilities. Finally, VA regulations provide any reasonable doubt should be revolved in the favor of the Veteran. 38 C.F.R. § 3.102.

Accordingly, although the Veteran did not meet the schedular criteria for the time period in question, when affording all benefit of the doubt to the Veteran, the evidence reflects he was unable to secure and follow substantially gainful employment due to his service-connected disabilities from January 27, 2011 through July 13, 2011. The criteria of 38 C.F.R. § 4.16(b) are therefore met, and entitlement to TDIU on an extraschedular basis is granted for this time period.





ORDER

Entitlement to TDIU on an extraschedular basis is granted for the period of January 27, 2011 to July 13, 2011, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the previous April 2014 decision and remand, the Board directed the AOJ to obtain an opinion as to whether the Veteran's service-connected left chest and tissue injury alone were of such severity as the preclude the Veteran from securing or following a substantially gainful occupation. If the examiner provided a positive opinion, the Board directed the Director of C&P should adjudicate whether TDIU was warranted on an extra-schedular basis based on these disabilities alone.

In November 2014, a VA psychiatrist conducted the requested Social Work and Industrial Survey. In a May 2015 addendum, this same psychiatrist opined, "It is at least as likely as not that the service-connected disabilities (limited to the scar of the left chest and tissue injury) are of such severity that they preclude the Veteran from securing or following a substantially gainful occupation," therefore providing a positive opinion. However, despite the Board's directives, the Director of C&P only adjudicated entitlement to TDIU on an extraschedular basis for the period of January 27, 2011 to July 13, 2011. Therefore the Board's directives requesting adjudication of entitlement to TDIU on an extraschedular basis based on his service-connected tissue injury and painful scar left chest alone were not completed for the periods prior to January 27, 2011 and on and after October 26, 2011. Accordingly, remand is required to comply with the directives from the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998)

Furthermore, the Board is prohibited from awarding extraschedular TDIU in the first instance. Wages v. McDonald, 27 Vet. App. 233 (2015). Accordingly, appellate adjudication of the remaining time periods cannot proceed until the requested adjudication is obtained from the Director of C&P.
Finally, as discussed in detail in the prior April 2014 remand, the Veteran has been assigned a 100 percent disability rating for his mood disorder with depression and anxiety on and after October 26, 2011. However, it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot. See Bradley v. Peake, 22 Vet. App. 280 (2008). The Court held that a TDIU rating could be warranted in addition to a schedular 100 percent rating, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. Thus, if VA finds disabilities other than mood disorder with depression and anxiety support a TDIU rating for the period on and after October 26, 2011, an award of special monthly compensation is for consideration. See Bradley, 22 Vet. App. 280, 292 (2008). Accordingly, entitlement to TDIU, including on an extraschedular basis, during this period remains on appeal.

Accordingly, the case is REMANDED for the following action:

1. Refer the portion of the appeal for the period prior to January 27, 2011 to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

2. Refer the portion of the appeal on and after October 26, 2011 to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU due to his service-connected tissue injury and painful scar, left chest alone (without consideration of his service-connected mood disorder with depression and anxiety).

3. Readjudicate the claims for a TDIU rating, including on an extraschedular basis, prior to January 27, 2011 and on and after October 26, 2011. If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given an opportunity to respond. The case should then be returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


